Name: Commission Regulation (EEC) No 2396/88 of 29 July 1988 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 7. 88 Official Journal of the European Communities No L 205/85 COMMISSION REGULATION (EEC) No 2396/88 of 29 July 1988 amending Regulation (EEC) No 1599/84 laying down detailed rules for the application of the system of production aid for products processed from fruit ' and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Committee for Products Processed from Fruit and Vegetables, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 2247/88 (2), and in particular Articles ,3 (4) and 6 (4) thereof, Article 1 Regulation (EEC) No 1599/84 is amended as follows . Having regard to Council Regulation (EEC) No 3909/87 of 22 December 1987 amending Regulation (EEC) No 426/86 On the common organization of the market in products processed from fruit and vegetables (3) and in particular Article 2 thereof, Whereas the abovementioned Regulation (EEC) No 3909/87 modifies the definition of the products covered by the market organization that were given in Article 1 of Regulation (EEC) No 426/86 to bring them into line with the new tariff descriptions of goods introduced by Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (4), as last amended by Regulation (EEC) No 1 858/88 (^ ; whereas it is consequently necessary to adjust the descriptions of the products for which production aid may be given under Commission Regulation (EEC) No 1599/84 (6), as last amended by Regulation (EEC) No 648/88 P) ; 1 . Article 1 (2) shall read : "2. For the purpose of the production aid system : (a) 'peaches in syrup' means : whole peaches or pieces of peaches, without peel, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup and falling within CN codes ex 2008 70 61 , ex 2008 70 69, ex 2008 70 71 and ex 2008 70 79 ; (b) 'Williams pears in syrup' means : pears of the variety Williams, whole or in pieces, without peel, having undergone a heat treatment, packed in hermetically sealed containers with a covering liquid of sugar syrup and falling within CN codes ex 2008 40 51 , ex 2008 40 59, ex 2008 40 71 and ex 2008 40 79 ; (c) 'prunes' means : prunes obtained from dried plums of the variety 'prunes d'Ente' which have been suitably treated or processed, falling within CN code ex 08 1 3 20 00 and which are packed in ¢ appropriate containers and ready to be offered for human consumption ; (d) 'dried grapes' means : sultanas, currants and dried muscatel grapes which have been suitably treated or processed, falling within CN code ex 0806 20 and which are packed in appropriate containers and ready to be offered for human consumption ; (e) 'dried figs' means : dried figs, including fig paste, which have been suitably treated or processed, falling within CN code 0804 20 90 and which are packed in appropriate containers and ready to be offered for human consumption ; (f) 'unprocessed dried grapes' and 'unprocessed dried figs' mean : dried grapes and dried figs which have not been treated in such a way that they are ready to be offered for human consumption ; Whereas Regulation (EEC) No 426/86, as amended by the abovementioned Regulation (EEC) No 2247/88 , provided for the granting of production aid for dried grapes of the muscatel varieties ; whereas the detailed rules laid down in the abovementioned Regulation (EEC) No 1599/84 should therefore be adjusted to take account of the extension of aid to cover these products ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management (') OJ No L 49, 27. 2. 1986, p. 1 ; 0 OJ No L 198 , 26. 7. 1988 . 0 OJ No L 370, 30. 12. 1987, p. 20. (4) OJ No L 256, 7 . 9 . 1987, p. 1 . 0 OJ No L 166, 1 . 7. 1988, p. 10 . (*) OJ No L 152, 8 . 6. 1984, p. 16. 0 OJ No L 65, 11 . 3 . 1988, p. 8 . No L 205/86 30 . 7. 88Official Journal of the European Communities (g) 'whole peeled frozen tomatoes means : peeled tomatoes, of the varieties San Marzano, Roma or similar, preserved by freezing, packed in appropriate containers, falling within CN code ex 0710 80 70 and where not less than 90 % of the net weight of the tomatoes consists of whole torrlatoes which do no show damage which substantially modifies "their appearance . This percentage shall be determined after the tomatoes have been thawed ; (h) 'non-whole peeled frozen tomatoes' means : pieces of peeled tomatoes of the varieties San Marzano, Roma or similar, or round varieties which are as easy to peel as the said varieties, preserved by freezing, packed in appropriate containers and falling within CN code ex 0710 80 70 ; (j) 'preserved whole peeled tomatoes' means : peeled tomatoes of the varieties San Marzano, Roma or similar, having undergone a heat treatment, packed in hermetically sealed containers with or without added water or tomato juice, falling within CN code ex 2002 10 00 and where not less than 65 % of the weight of the drained tomatoes consists of whole tomatoes which do not show damage which substantially modifies their appearance ; (k) 'non-whole peeled preserved tomatoes' means : pieces of peeled tomatoes of the varieties San Marzano, Roma or similar, or round varieties which are as easy to peel as the said varieties, having been subject to a heat treatment, packed in hermetically sealed containers with or without added water or tomato juice and falling within CN code ex 2002 10 00 ; (1) ' tomato flakes' means : flakes obtained by drying of tomatoes, packed in appropriate containers and falling within CN code ex 07129030 ; (m) tomato juice' means : juice obtained directly from fresh tomatoes, the juice being strained free from skins, pips and other coarse parts and having, where applicable after concentration, a dry weight content of less than 12 % , packed in hermetically sealed containers and falling within CN codes ex 2002 90 10, 2009 50 10 and 2009 50 90 ; (n) 'tomato concentrate means : the product obtained by concentrating tomato juice, packed in appropriate containers, having a dry weight content of 12 % or more, and falling within CN codes ex 2002 90 30 and ex 2002 90 90 ; (o) 'sugar syrup' means : a liquid in which water is combined with sugars and which has a total sugar content determined after homogenization of not less than 14 % in respect of fruits in syrup." 2. Article 1 (3) shall read : &gt; '3 . The products referred to in paragraph 2 (a), (b) and (c) shall not include fruit preserved by sugar as defined in CN code 2006 00 that is subsequently packed with a covering liquid of sugar, nor shall they include fruit purees and other crushed fruit preparations.' ' 3 . Point (e) in Article 19 shall read : '(e) not later than 1 November each year of the estimated harvest of : (i) sultanas, (ii) currants, (iii) dried muscatel grapes, and (iv) dried figs for the current marketing year ;' 4. Point (g) (i) in Article 19 shall read : '(i) the total quantity of dried grapes, with separate figures, for currants, for sultanas and for dried muscatel grapes, and of dried figs for which aid applications have been submitted ;' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. The amendments consequent on introduction of the combined nomenclature shall be applicable with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1988 . For the Commission Frans ANDRIESSEN Vice-President